DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2020 has been entered.


Status of Claims
Claims 1-10 and 13-15 are pending in this application.
Cancellation of claim 11 is acknowledged; claim 12 is already canceled.
Claims 1-10 and 13-15 are examined.



Examiner’s Remarks
The amendment to independent claim 1 filed 21 October 2020 is acknowledged. The Examiner notes that the limitation “and nacre” (claim 1, line 2) is not underlined, but nevertheless is newly added to the claim, and will be examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 21 October 2020:
Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gardel et al. (“Gardel”, US 2006/0024251, cited by Applicant in IDS filed 03 July 2017) in view of Chevalier et al. (“Chevalier”, US 2002/0192250) and JP S62-030707 (“JP ‘707”, cited by Applicant in IDS filed 16 September 2019; English abstract provided with this Office action).
Gardel teaches a fluid foundation in the form of water-in-oil emulsion comprising an oil and an aqueous phase comprising a polyol; the foundation slides well on the skin and has a sensation of lightness when applied (e.g., abstract).  The composition further comprises dyestuffs/pigments (e.g., paragraphs [0007], [0013]).  The oil phase 
Regarding claim 1, Gardel teaches additional fillers such as mica may be present (e.g., paragraph [0120]).  It is noted that Gardel does not identify mica, as a filler, as being coated, while mica as a nacre is identified as being coated (e.g., paragraph [0120]); accordingly, the ordinarily skilled artisan would reasonably surmise the mica filler would be non-coated.   “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Gardel teaches amounts of filler ranging from 0.1 to 5% by weight (e.g., paragraph [0120]), and exemplifies an amount of nacre of 2% (Example 1), and thus the total amount of mica filler and nacre would be 2.1-7%.  This amount range overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.
Gardel differs from the claimed invention in that, while Gardel teaches fillers such as mica may be used may be used in its composition (e.g., paragraph [0120]), Gardel does not specifically teach a mica that is fluorophlogopite.
However, fluorophlogopite is already known be a suitable mica filler in cosmetics.  For example:

Kumagai (JP ‘707) is in the field of cosmetics and teaches cosmetics comprising synthetic mica fluorine Phlogopite (fluorophlogopite) having improved spread, improved adhesivity, covering power, luster and improved moldability (e.g., English abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize fluorophlogopite as the mica filler in the composition of Gardel; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because fluorophlogopite is already known to be a suitable mica in emulsion cosmetics, as taught by Chevalier, and provides the positive properties of improved spread, improved adhesivity, covering power, and luster as taught by Kumagai.  Therefore, it would be within the purview of the ordinarily skilled artisan to use fluorophlogopite as the mica filler in composition of Gardel, with a reasonable expectation of success.
Regarding claims 2-4, Gardel teaches silicone oils, such as decamethyltetrasiloxane or dodecamethylpentasiloxane (e.g., paragraph [0026]), and exemplifies polydimethylsiloxane (dimethicone) having a viscosity of 5cSt (Example 1, paragraph [0127]).
Regarding claims 5-7, Gardel teaches volatile hydrocarbon-based oils such as isododecane, as well as branched C8-C16 alkanes or esters (e.g., paragraph [0023]).
Regarding claim 8, Gardel teaches amounts of volatile hydrocarbon-based oil preferentially ranging from 5% to 20% by weight (e.g., paragraph [0024]).  In the case prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 9, the composition may comprise an oil thickener, including organomodified hectorites such as Bentone 38 V, i.e., distearyldimonium chloride (identified by Applicant as a lipophilic clay; see instant specification, page 5, lines 5-7) (e.g., see Gardel, paragraph [0051]).
Regarding claim 10, Gardel exemplifies an amount of hectorite of 1.6% (see Example 1, paragraph [0127]).
Regarding claim 13, Gardel teaches the dyestuffs are advantageously surface-treated with a hydrophobic agent to make them compatible with the fatty phase of the emulsion, especially such that they have good wettability with the oils of the fatty phase, and thus are well dispersed (e.g., paragraph [0106]).
Regarding claim 14, Gardel teaches a foundation (e.g., abstract; Example 1).
Regarding claim 15, Gardel teaches applying the foundation to the skin, such as face or neck (e.g., paragraphs [0002], [0129]; claim 185).

Response to Arguments
Applicant's arguments filed 21 October 2020 have been fully considered but they are not persuasive.  
Applicant first argues that Gardel is silent about fluorophlogopite, and does not suggest this specific material as mica or its use in a mixture with nacre.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP 2145 IV.
Applicant also argues the silicon oils used in the present invention are “necessarily non-cyclic silicon oils” and present in a content ranging from 10 to 25%, while Gardel, in its Example 1, discloses the use of different volatile silicon oils and among them non-cyclic silicon oils at a content of 2.5%.
This argument is not persuasive.  It is first pointed out that Applicant’s use of the open-ended term “comprising” allows for the presence of additional components, including silicon oils which are cyclic.  Additionally, as noted in the rejection above, Gardel fairly teaches and suggests the presence of a non-cyclic silicone oil such as decamethyltetrasiloxane or dodecamethylpentasiloxane (e.g., paragraph [0026]; claim 98), in amounts within the instantly claimed range (e.g., paragraph [0027]), as well as other nonvolatile silicone oils which include polydimethylsiloxanes (PDMS) in overlapping amounts (e.g., paragraphs [0049], [0045]), and thus it would be within the purview of the skilled artisan to select an amount of non-cyclic silicone oil within the instantly claimed range as a matter of routine experimentation.  Note that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123 II.

This argument is not persuasive.  Applicant’s data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  It is first noted that Applicant’s data does not compare the closest prior art  of Gardel, which exemplifies a composition containing nacre, but is free from fluorophlogopite.  Moreover, Gardel teaches its compositions, when applied to skin, allow a uniform and/or mark-free makeup result to be obtained on the skin (e.g., paragraph [0005]), and even confirms that its Example 1 “shows good uniformity of color, without leaving any marks on the skin” (paragraph [0129]).  Therefore, since Applicant’s data does not have nacre in either comparative example, it is not clear if the comparative results are simply due to the absence of nacre, which would be expected.  Furthermore, while Applicant argues, the selection of non-cyclic silicon oil “very likely contributes” to a thin and homogeneous film, and finer smoothing of reliefs of the skin, Applicant’s data does not compare any composition having lower amounts of non-cyclic silicone oil (i.e., outside the range of amounts claimed), and thus does not demonstrate any criticality regarding the amount of non-cyclic silicon oil required.  "The arguments of counsel cannot take the place of evidence in the record." In re Schulze, 346 F.2d 600, In re Huang, 40 USPQ 2d 1685 (Fed. Cir. 1996), In re De Blauwe et al., 222 USPQ 191, (Fed. Cir. 1984).  See MPEP 706.01(c) II. 
In response to Applicant’s arguments regarding Chevalier and Kumagai (JP ‘707), it is noted that the teachings of Chevalier and Kumagai are relied upon to demonstrate that micas known to be useful in emulsion cosmetics include fluorophlogopite.  The additional references need not teach all other limitations of the claim, since these are already taught and suggested by Gardel.  Since Chevalier and Kumagai are in the same field of cosmetic compositions, the ordinarily skilled artisan would consider the teachings of Chevalier and Kumagai relevant to the composition of Gardel.  Therefore, the selection of fluorophlogopite as the mica in the composition of the prior art amounts to picking and choosing from a finite list of identified, predictable solutions with a reasonable expectation of success.  
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA S FRAZIER/           Examiner, Art Unit 1611